Title: Thomas Boylston Adams to John Adams, 2 November 1794
From: Adams, Thomas Boylston
To: Adams, John


          
            No 2,
            My dear Sir,
            The Hague 2d: November 1794.
          
          By the Ship John, Captn. Duer I gave you information of our safe arrival at London, and I now embrace the earliest opportunity of acquainting you that on the evening of the 31st of October we reached the place of our destination. We left London on the evening of the 28th. and reached Harwitch the next day at noon; about 5 oClock we got under Sail on board a Packett for Helvoetsluys with a fair wind, and the ensuing morning by 10 we were off Helvoet—but the sea was so rough, that we did not reach the shore ’till near 2 in

the afternoon. Our baggage was put into a Waggon, and my Brother & myself walked in company with several other Gentlemen to The Briel, where we lodged. The ensuing day we reached the Hague by the way of Delft. This Sir, is a regular Journal of our travels from London to this place. Our stay in London was so short, that I had little opportunity for the gratification of my curiosity. Our letters of introduction procured us an hospitable reception, whereever they were delivered, and were the means of carrying us into much genteel company. I could not but observe that the generality of people were more willing to make American affairs the subject of conversation, than those of their own Country. Whether this was most, the dictate of complaisance to us, or of apprehension for themselves, I can only indulge my conjectures. Certain it is, that freedom of conversation is not at this period much in fashion. Occasionally a man may be heared to talk of the folly & the incapacity of the Ministry, but such instances are very rare. There are some who attempt to reconcile every measure of the Ministry, with perfect justice, & yet with respect to the complaints of America declare themselves advocates for the redress of their grievances. Here I confess their Logic confuses me. English justice must have a new kind of ballance, if right and wrong can preserve the equilibrium when weighed together.
          It seems to be generally believed that the difference between the two Countries will be amicably adjusted for the present, but there are some who will not persuade themselves that every object of future contention will be cancelled. Punica fides, will indeed be modernized, if Treaties, which have hitherto been considered the most solemn pledges of fidelity between Nations, are hereafter to be estimated as of no higher obligation than temporary truces. And yet this sentiment is said to have been already broached in English companies, if not in the English cabinet.
          I could not but regret, that the critical situation of affairs in Holland, rendered our departure from England absolutely necessary at a time when the important trials for High treason were just brought on. The prisoners were arraigned on the 25th: ult, and their trials commenced on the 28th: the day we sat off for this place. I was so much occupied in preparation for departure, that I could not be present when the Indictments were read. The prisoners severally plead “not guilty,” Horne Took upon being asked “how will you be tried”? Answered, “I would be tried, by God and my Country.” Mr: Erskine, & a Mr Gibbs, are of Counsel for Mr: Took; the trials are

expected to take up thirty days; and the common opinion is that many if not all will be found guilty. What will be the effect of these trials, is dubious; either they will intimidate all opposition for the present, and suppress the spirit of reform, by giving it the more serious aspect of rebellion, or they will produce a paroxism in the public body, that may prove dangerous at least to the present order of things. That there are many people in Great Britain desirous of subverting the English Constitution, I cannot readily believe. But the necessity of an alteration of some sort in the national councils is seen, or said to be seen by numbers.
          Reformation or a total subversion of the English Constitution has so long been a subject of speculation, and the standing theme of political declaimers, that if this were not the age of Revolution, I should think the present prevalence of such surmises deserving of little regard. Individual opression has frequently produced violent convulsions in England heretofore, but it was not till the evil had been universally felt, and tho the instance is single which was said to produce the Habeas Corpus, yet the Nation had not before been brought to declare the feeling sense of its necessity.
          We have not found the state of things so alarming in this Country, as I expected when we left London. The people appear to be tranquil, at least in their actions, as yet; whatever disgust they may express—I shall not be likely to understand them. The orange Cockade is very prevalent, but I know not whether it be any more an infallible badge of devotion to the Prince, than an English man’s rising uncovered in a play house while the tune “God Save the King” is performing, is of loyalty in his heart to his Sovereign. In both I think I can discover some hypocrisy.
          The Duke of York is still at Nimeguen, and the french are yet before Maestricht. How long either of them will remain stationary is doubtful. The Hague is not considered a place of absolute safety for the Representatives of either of the powers at War with France; the choir Diplomatique therefore, it is supposed, will be very thin at this place during the winter. I think Monsr Dumas told us, that except the representatives of Denmark & Sweeden there were few or none here at present. Yesterday my Brother took me with him to see this old Gentleman, we found him, in comfortable lodgings, but no family about him; it seems he has for some time lived separate from Madam his wife— We passed nearly two hours with him, and he appeared much rejoiced to see my Brother. I was in some degree acquainted with the character of this Gentleman, before I saw him,

and was happy to find so cheerful & active a man in one of his years. His enquiries after you & the rest of our family, appeared to be the dictate of a sincere regard, and his civilities to us evinced that he will not cease to oblige.
          With sentiments of duty & respect / I remain / Your Son
          
            Thomas B Adams.
          
        